Case 3:16-cv-02435-BRM-DEA Document 265-1 Filed 12/09/19 Page 1 of 3 PagelD: 3667

MONTGOMERY MCCRACKEN WALKER & RHOADS LLP
(A Limited Liability Partnership Formed in Pennsylvania)

By: — Paul H. Zoubek, Esquire
Jeremy D. Mishkin, Esquire (Pro Hac Vice)
Georgette Castner, Esquire

LibertyView, Suite 600

457 Haddonfield Road

Cherry Hill, NJ 08002

(856) 488-7700

Attorneys for the Praxair Defendants

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,

Civil Action No.: 3:16-cv-2435-BRM-DEA

Vv.

PRAXAIR, INC., et al.,

Defendants.

 

PRAXAIR DISTRIBUTION, INC., et al.,
Defendants/Third-Party Plaintiffs,
V.

PRINCETON HEALTHCARE SYSTEM
HOLDING, INC., et al.,

 

 

Third-Party Defendants.

 

 

CERTIFICATION OF GEORGETTE CASTNER IN SUPPORT OF
THE PRAXAIR DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR
MOTION APPEALING FROM THE SPECIAL MASTER’S
RECOMMENDATIONS DATED NOVEMBER 5, 2019
I, Georgette Castner, of full age, hereby certify as follows:
1. I am an attorney licensed to practice law in the State of New Jersey, and am a

partner with the law firm Montgomery McCracken Walker & Rhoads LLP, counsel for the

Praxair Defendants in this matter.

5066483v1
Case 3:16-cv-02435-BRM-DEA Document 265-1 Filed 12/09/19 Page 2 of 3 PagelD: 3668

2, I make this Certification in support of the Praxair Defendants’ Reply Brief in
Support of Their Motion Appealing From the Special Master’s Recommendations Dated
November 5, 2019.

3. I have no personal knowledge of the underlying events giving rise to this action.
The facts set forth in this Certification are limited to procedural matters in this action and are true
to my personal knowledge.

4, Attached hereto as Exhibit A is a true and correct copy of relevant highlighted
portions of the deposition of Martin Frith, taken November 12, 2019.

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

Dated: December 9, 2019
s/Georgette Castner
Georgette Castner

5066483v1
Case 3:16-cv-02435-BRM-DEA Document 265-1 Filed 12/09/19 Page 3 of 3 PagelD: 3669

EXHIBIT A
